DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-11, 14, 16-17, 20-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2004/0181148 ("Uchiyama").
Regarding claim 1, Uchiyama discloses an optical instrument, comprising: 
an optical sensor (18-1, Fig. 4A) configured to receive an optical input and convert the optical input to electrical signals (paragraph [0152]); and 
a conversion system, including: 
an input interface (18-2, Fig. 4B) configured to receive the electrical signals from the optical sensor (18-1, Fig. 4A); 
conversion circuitry having multiple parallel signal channels (18-3, 18-4, Fig. 4A) that are configured to concurrently receive the electrical signals from the input interface (18-2, Fig. 4B) via non-switchable connections (see Fig. 4A, no switches between 18-2 and 18-3/18-4) and modify the electrical signals to different analog outputs (18-3/18-4, Fig. 4A, must inherently at least filter the electrical signals in order to only detect/output the respective DC and AC signals), 
wherein the multiple parallel signal channels include a DC coupled channel (18-3, Fig. 4A) and an AC coupled channel (18-4, Fig. 4A); 
an analog switch (18-5, Fig. 4A) configured to select one of the multiple parallel signal channels according to an operating mode of the optical instrument (paragraph [0153]); and 
an analog to digital converter (18-6, Fig. 4A) configured to receive and convert the analog output from the selected one of the multiple parallel signal channels to a digital signal output, 
wherein the analog switch (18-5, Fig. 4A) is positioned in between the selected one of the multiple parallel signal channels of the conversion circuitry (18-3, 18-4, Fig. 4A) and the analog to digital converter (18-6, Fig. 4A).  
Regarding claim 2, Uchiyama discloses the optical instrument as recited in Claim 1 wherein the conversion circuitry (18-3, 18-4, Fig. 4A), the analog switch (18-5, Fig. 4A), and the analog to digital converter (18-6, Fig. 4A) are coupled in series (Fig. 4A).  
Regarding claim 5, Uchiyama discloses the optical instrument as recited in Claim 1 wherein the optical instrument has a single conversion path (for example, selecting one of 18-3 or 18-4, Fig. 4A creates a single conversion path) between an input (input of 18-2, Fig. 4A) and an output of the conversion system (output of either 18-3 or 18-4, Fig. 4A).  
Regarding claim 6, Uchiyama discloses the optical instrument as recited in Claim 1 wherein the multiple parallel signal channels (18-3, 18-4, Fig. 4A) are two parallel signal channels (Fig. 4A) that are the DC coupled signal channel (18-3, Fig. 4A) and the AC coupled signal channel (18-4, Fig. 4A).  
Regarding claim 8, Uchiyama discloses the optical instrument as recited in Claim 1 further comprising a controller (24, paragraph [0134]) configured to send shutter commands to the optical sensor (shutter 27, paragraph [0134]) for timing collection of the optical input (paragraphs [0134]-[0135]).  
Regarding claim 9, Uchiyama discloses the optical instrument as recited in Claim 1 further comprising a controller (24, paragraph [0153]) configured to direct operation of the analog switch (18-5, Fig. 4A) based on the operating mode (paragraphs [0152]-[0153]).  
Regarding claim 10, Uchiyama discloses the optical instrument as recited in Claim 1 further comprising a controller (24, paragraph [0153]) configured to synchronize timing, based on the operating mode (DC first, AC later, paragraph [0153]), for the optical sensor (18-1, Fig. 4A) to generate the electrical signals from the optical input and for the conversion circuitry (18-3, 18-4, Fig. 4A) to receive and provide the different analog outputs by modifying the electrical signals (18-3/18-4, Fig. 4A, must inherently at least filter the electrical signals in order to only detect and output the respective DC and AC signals, paragraphs [0152]-[0153]).
Regarding claim 11, Uchiyama discloses the optical instrument as recited in Claim 10 wherein the timing is based on an external synchronization signal (24, paragraph [0153] is an external device that provides the synchronization signal).
Regarding claim 14, Uchiyama discloses a method of converting an optical input to a digital signal output, comprising: 
receiving an operating mode (paragraph [0153]); 
receiving from an optical sensor (18-1, Fig. 4A) and at multiple parallel signal channels  (18-3, 18-4, Fig. 4A), electrical signals representing an optical input to the optical sensor (paragraph [0152]), 
wherein the multiple parallel signal channels (18-3, 18-4, Fig. 4A) concurrently receive (paragraph [0152]) the electrical signals from the input interface (18-2, Fig. 4B) via non-switchable connections (see Fig. 4A, no switches between 18-2 and 18-3/18-4) and the multiple parallel signal channels include a DC coupled channel (18-3, Fig. 4A) and an AC coupled channel (18-4, Fig. 4A); 
providing different analog outputs (output of 18-3 and 18-4, Fig. 4A) by modifying the electrical signals according to each of the multiple parallel signal channels (18-3/18-4, Fig. 4A, must inherently at least filter the electrical signals in order to only detect/output the respective DC and AC signals); 
selecting one of the different analog outputs (output of 18-3 or 18-4, Fig. 4A) from the multiple parallel signal channels based on the operating mode (paragraph [0153]); and 
converting the selected one of the different analog outputs (output of 18-3 or 18-4, Fig. 4A) to a digital signal output (18-6, Fig. 4A, paragraph [0152]).
Regarding claim 16, Uchiyama discloses the method as recited in Claim 14 wherein the operating mode indicates a type of synch signal to use for controlling the method (paragraph [0153], computer 24 determines AC/DC order based on mode).
Regarding claim 17, Uchiyama discloses the method as recited in Claim 14 further comprising receiving an external synch signal (24, paragraph [0153] is an external device that provides the synchronization signal) and employing the external synch signal for timing conversion of the optical input to the electrical signals (paragraph [0152]) and for modifying the electrical signals (18-3/18-4, Fig. 4A, must inherently at least filter/modify the electrical signals in order to only detect/output the respective DC and AC signals).  
Regarding claim 20, Uchiyama discloses the method as recited in Claim 14 wherein the operating mode is received from a processing chamber controller (computer 24 controls a scanner of an optical probe, paragraph [0132], which under a broadest reasonable interpretation is a type processing chamber).  
Regarding claim 21, Uchiyama discloses the method as recited in Claim 14 wherein the optical sensor receives shutter commands (shutter 27, paragraph [0134]) for timing collection of the optical input (paragraphs [0134]-[0135]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of U.S. Patent Publication No. 2011/0092842 ("Decaria").
Regarding claim 4, Uchiyama discloses the optical instrument as recited in Claim 1, and further discloses providing the selected analog output  (output of 18-3 or 18-4, Fig. 4A) to the analog to digital converter (18-6, Fig. 4A).
Uchiyama does not disclose a differential driver configured to receive and modify the selected analog output and provide the selected analog output to the analog to digital converter.
However, Decaria discloses a differential driver (613, Fig. 5) configured to receive and modify the selected analog output (620A, Fig. 5) and provide the selected analog output to the analog to digital converter (paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a differential driver before the ADC circuit as disclosed by Decaria in the device of Uchiyama in order to convert the output to a serial differential signal pair and achieve optimum ADC performance by rejecting common-mode noise and interference.
Regarding claim 15, Uchiyama discloses the method as recited in Claim 14, but does not disclose that the converting includes providing differential output signals from the modified electrical signals before the converting to the digital signal output.
However, Decaria discloses providing differential output signals (620B, Fig. 5) from the modified electrical signals (6181-61832, Fig. 5) before the converting to the digital signal output (paragraph [0088]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide differential output signals before converting to the digital signal output as disclosed by Decaria in the device of Uchiyama in order to achieve optimum ADC performance by rejecting common-mode noise and interference.
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Japanese Patent No. 2006115324A ("Nikon").
Regarding claim 12, Uchiyama discloses the optical instrument as recited in Claim 1, but does not disclose further comprising a controller configured to generate a warning of potential compromised electrical signals from the optical sensor based on at least one cooling parameter received from the optical sensor.
However, Nikon discloses an optical instrument comprising a controller (7, Fig. 1) configured to generate a warning of potential compromised electrical signals from the optical sensor (warning is given to user, paragraph [0016]) based on at least one cooling parameter (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]) received from the optical sensor (CCD 3, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a controller generate a warning of potential compromised electrical signals from the optical sensor based on at least one cooling parameter received from the optical sensor as disclosed by Nikon in the device of Uchiyama in order to alert a user of potential for malfunction or unreliable data.
Regarding claim 13, Uchiyama in view of Nikon discloses the optical instrument as recited in Claim 12, and Nikon further discloses that the at least one cooling parameter is selected from the list consisting of: 
an operating voltage of a cooler of the optical sensor, an operating current of a cooler of the optical sensor, an operating temperature of a cooler of the optical sensor (paragraph [0016]), operating parameters of at least one fan of a cooling system of the optical sensor, an operating temperature of the optical sensor (paragraph [0005]), and operating feedback from a control loop of a cooler of the optical sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to base the cooling parameter on the operating temperature of a cooler of the optical sensor as disclosed by Nikon in the device of Uchiyama in order to ensure reliable operation of the cooler and optical sensor, as taught, known, and predictable.
Regarding claim 19, Uchiyama discloses the method as recited in Claim 14, but does not disclose monitoring cooling parameters of the optical sensor and generating a warning that the electrical signals are potentially compromised based on at least one of the cooling parameters.
However, Nikon discloses monitoring cooling parameters of the optical sensor (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]) and generating a warning that the electrical signals are potentially compromised based on at least one of the cooling parameters (warning is given to user, paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to monitor cooling parameters as disclosed by Nikon in the device of Uchiyama in order to alert a user of potential for malfunction or unreliable data.
Claims 22-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of U.S. Patent No. 5,457,530 ("Nagai").
Regarding claim 22, Uchiyama discloses a spectrometer, comprising: 
a controller (24, paragraph [0153]) configured to direct operation of the [device] based on an operating mode (paragraph [0153]); 
an optical sensor (18-1, Fig. 4A) configured to receive an optical input and provide electrical signals based on the optical input and the operating mode (paragraphs [0152]-[0153]); and 
a conversion system that modifies the electrical signals along parallel signal channels (18-3, 18-4, Fig. 4A) to provide different analog electrical signals according to each one of the parallel signal channels (18-3, 18-4, Fig. 4A), and selects one of the different analog electrical signals to convert to a digital signal output based on the operating mode, 
wherein the parallel signals channels (18-3, 18-4, Fig. 4A) include a DC coupled channel (18-3, Fig. 4A) and an AC coupled channel (18-4, Fig. 4A) and the parallel signal channels concurrently receive the electrical signals via non-switchable connections (see Fig. 4A, no switches between 18-2 and 18-3/18-4).  
Uchiyama does not explicitly disclose that the device is a spectrometer.
However, Nagai discloses a spectrometer with an optical sensor (12, Fig. 10), conversion system (31, 41, 34, 35, Fig. 10) that modifies the electrical signals (signals are amplified by 31 and filtered by 41, 35, Fig. 10, col. 10, lines 25-33) along parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10, are parallel signal channels) and selects one (col. 10, lines 32-35) of the modified electrical signals (34 with f1, 35, through 34 with fn, 35, Fig. 10) as a digital signal output (ADC, Fig. 10, col. 10, lines 34-36).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to configure the device of Uchiyama into a spectrometer as disclosed by Nagai in order to analyze different spectral ranges of the tomographic images.
Regarding claim 23, Uchiyama in view of Nagai discloses the spectrometer as recited in Claim 22, and Uchiyama further discloses that the operating mode indicates which one of the different analog electrical signals is selected (paragraph [0153], switch order based on mode).  
Regarding claim 24, Uchiyama in view of Nagai discloses the spectrometer as recited in Claim 22, and Uchiyama further discloses that the operating mode indicates employing either an external synch signal or an internal synch signal (computer 24, paragraph [0153], controls and provides synchronization signal, whether external or internal) for controlling operation of the optical sensor (18-1, Fig. 4A) and the conversion system (18-3, 18-4, Fig. 4A).  

Regarding claim 25, Uchiyama in view of Nagai discloses the spectrometer as recited in Claim 22, and Uchiyama further discloses that the controller (computer 24, paragraph [0153]), upon receiving an external synch signal, automatically employs the external synch signal for controlling operation (computer 24, paragraph [0153], inherently controls, receives, or provides synchronization signal, whether external or internal) of the optical sensor (18-1, Fig. 4A) and the conversion system (18-3, 18-4, Fig. 4A, paragraph [0153]).  
Regarding claim 26, Uchiyama in view of Nagai discloses the spectrometer as recited in Claim 22, and Uchiyama further discloses that the controller (24, paragraphs [0134], [0153]) is further configured to send shutter commands to the optical sensor (shutter 27, paragraph [0134]) and the optical sensor is configured to employ the shutter commands to time collection of the optical input (paragraphs [0134]-[0135]).  
Regarding claim 28, Uchiyama in view of Nagai discloses the spectrometer as recited in Claim 22, and Uchiyama further discloses wherein the parallel signals channels (18-3, 18-4, Fig. 4A) are two channels (Fig. 4A), which are the DC coupled channel (18-3, Fig. 4A) and the AC coupled channel (18-4, Fig. 4A).  
Regarding claim 29, Uchiyama in view of Nagai discloses the spectrometer as recited in Claim 22, and Uchiyama further discloses that the controller (24, paragraph [0153]) is a programmable integrated circuit (computers are inherently programmable integrated circuits).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Nagai further in view of Nikon. 
Regarding claim 27, Uchiyama in view of Nagai discloses the spectrometer as recited in Claim 22, but does not explicitly disclose that the optical sensor includes a cooling system, and the controller is further configured to generate a warning indicating the electrical signals are potentially compromised based on monitoring the cooling system.
However, Nikon discloses an optical instrument with a cooling system (5, Fig. 1), and a controller (7, Fig. 1) configured to generate a warning indicating the electrical signals are potentially compromised (warning is given to user, paragraph [0016]) based on monitoring the cooling system (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a controller generate a warning of potential compromised electrical signals from the optical sensor based on monitoring the cooling system as disclosed by Nikon in the device of Uchiyama in view of Nagai in order to alert a user of potential for malfunction or unreliable data.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878  




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878